DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 2/14/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a recipe utilized by the user".  There is insufficient antecedent basis for this limitation in the claim because the claim does not introduce a user.
Claims 2-19 are indefinite as they depend from an indefinite base and fail to cure the deficiencies of said claim.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Noda (JP 2006-43421, machine translation referenced hereafter), and further in view of Silverstein et al. (US 2014/0180847) and Scheckelhoff (US 2017/0139379).
Regarding Claim 1:  Noda teaches a method of operating a dishwasher comprising: 
automatically receiving, at a controller, least one input related to a recipe utilized by the user (pg. 8, last para. discloses a obtaining the food ingredients used for cooking; pg. 11, eighth para. discloses using multiple ingredients); 
determining at least one parameter of a load based on the at least one input (pg. 8, ninth full para.); 
selecting, via the controller, at least one cycle parameter based on the at least one parameter of the load to define a cycle of operation (pg. 8, tenth para.); and 
operating, via the controller, the dishwasher to implement the defined cycle of operation (pg. 9, first full para.).
Noda does not expressly disclose that the controller receives the input from a mobile device.  However, it is known to transmit input concerning a dishwasher operating cycle to a controller via a mobile device, as taught by Silverstein [0047].   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Noda by providing the input via an application of a mobile device, in order to allow remote input, as suggested by Silverstein. 
Noda does not expressly disclose obtaining user feedback as claimed.  However, Scheckelhoff teaches a method of operating a dishwasher and obtaining user feedback related to a defined cycle of operation, and selectively adjusting a future defined cycle of operation 
Regarding Claim 2:  The prior art teaches the elements of Claim 1 as discussed above.  Scheckelhoff is cited for teaching obtaining user feedback, and further teaches that the user feedback is requested by the mobile device [0024].
Regarding Claim 3: The prior art teaches the elements of Claim 1 as discussed above.  Scheckelhoff is cited for teaching obtaining user feedback, and further teaches that the user feedback includes determining a satisfactory or unsatisfactory treatment [0024].
Regarding Claim 5:  The prior art teaches the elements of Claim 1 as discussed above.  Scheckelhoff is cited for teaching obtaining user feedback, and further teaches that adjusting a future cycle of operation includes changing output water temperature [0041].
Regarding Claim 6:  The prior art teaches the elements of Claim 1 as discussed above.  Scheckelhoff further teaches that the obtained user feedback is a satisfaction or dissatisfaction of an executed cycle of operation [0030].
Regarding Claim 10:  The prior art teaches the elements of Claim 1 as discussed above.  Scheckelhoff is cited for teaching obtaining user feedback.  Though Scheckelhoff does not expressly disclose that the user feedback includes a grade of utensils following the cycle of operation, Scheckelhoff does teach that the user feedback may be in the form of images of the dishes after cleaning [0030].  It would have been obvious to one of ordinary skill in the art 
Regarding Claims 11 and 12:  The prior art teaches the elements of Claim 1 as discussed above.  Scheckelhoff further teaches providing a communication alert to a user via the mobile device based on the obtained user feedback [0023, 0036].
Regarding Claim 13:  The prior art teaches the elements of Claim 12 as discussed above, but does not expressly disclose that the communication alert is indicative of a possible need for servicing the dishwasher.  However, Scheckelhoff teaches that if a user needs to have a repair or make a service call related to the dishwasher, repairmen may help respond with suggestions based on the performance data and user feedback [0038]. Scheckelhoff further teaches data related to a particular appliance, or data from multiple consumers having the same appliance, may be compiled and be fed back into development teams to help address current issues related to a particular appliance and implement solutions to existing appliances or incorporate design improvements into future appliances [0038].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the prior art method by providing a communication alert indicative of a servicing need in order to inform the user of an issue.
Regarding Claim 14:  The prior art teaches the elements of Claim 1 as discussed above.  Noda further teaches the input is at least one of an ingredient (pg. 8, last para. discloses a obtaining the food ingredients used for cooking; pg. 11, eighth para. discloses using multiple ingredients).
Regarding Claim 15:  The prior art teaches the elements of Claim 1 as discussed above.  Noda further teaches the input is at least one of an ingredient (pg. 8, last para. discloses a obtaining the food ingredients used for cooking; pg. 11, eighth para. discloses using multiple ingredients).  Noda does not disclose receiving a scan of the ingredient.  However, Silverstein is cited for teaching transmitting input via the mobile device to the dishwasher.  Silverstein further teaches that the input may be information received in the form of a barcode scan [0038].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Noda by receiving a scan of the ingredient on the mobile device, given that Silverstein teaches that it is known to receive input in this manner.
Regarding Claim 16:  The prior art teaches the elements of Claim 1 as discussed above.  Noda further teaches receiving a recipe selection of ingredients from a food table (read as a recipe database), but does not expressly disclose the database is searchable by at least one user via the mobile device. However, it is known to provide a searchable  datable on a mobile device application to facilitate simpler input into the device.  
Regarding Claims 17 and 18:  The prior art teaches the elements of Claim 1 as discussed above.  Noda further teaches the at least one parameter of the load includes soil content, type, or adherence and the cycle parameter includes the length of wash and output water temperature (pg. 8, ninth and tenth paras.).

Claims 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Noda (JP 2006-43421, machine translation referenced hereafter), Silverstein et al. (US 2014/0180847) and Scheckelhoff (US 2017/0139379), and further in view of Beaudet (US 9,743,820).
Regarding Claim 4: The prior art teaches the elements of Claim 3 as discussed above, but do not expressly disclose that when the duration is determined to be unsatisfactory, at least one of the claimed cycle parameters is adjusted.  However, Beaudet teaches a method of operating a dishwasher including determining user feedback regarding characteristics of the performance of the dishwasher, wherein the cycle duration is one of the characteristics (col. 9, ll. 35-45).  Beaudet teaches that when it is determined that the performance was unsatisfactory, the operating pressure of the wash pump (read as spray pressure) or the water temperature may be increased to improve cleaning performance (col. 10, ll. 22-28).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method by increasing the water temperature or spray pressure when the duration is determined to be unsatisfactory in order to improve the cleaning performance, as suggested by Beaudet.
Regarding Claim 7:  The prior art teaches the elements of Claim 6 as discussed above, but do not expressly disclose that when the washing portion is determined to be unsatisfactory, the at least one parameter adjustment includes obtaining additional user feedback indicating whether an upper rack or a lower rack was washed at an unsatisfactory level.  However, Beaudet teaches that a user can indicate that the wares in the upper dish rack were not satisfactorily cleaned to facilitate the cleaning adjustment (col. 10, ll. 14-21).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method by prompting additional user feedback concerning unsatisfactory cleaning of the upper and lower racks in order to optimize cleaning, as taught by Beaudet.
Regarding Claims 8 and 9: The prior art teaches the elements of Claim 6 as discussed above, but do not expressly disclose lowering the pump power if the level of noise was deemed unsatisfactory.  However, Beaudet teaches operating the pump at a lower power (also reading on less energy) in order to reduce noise levels (also reading on environmental aspect) (col. 10, ll. 8-13).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method by lowering the pump power when the noise level is deemed unsatisfactory in order to reduce the noise levels, as suggested by Beaudet.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Noda (JP 2006-43421, machine translation referenced hereafter), Silverstein et al. (US 2014/0180847) and Scheckelhoff (US 2017/0139379), and further in view of Doyle (US 2010/0287709).
Regarding Claim 19:  The prior art teaches the elements of Claim 1, as discussed above but do not expressly disclose determining regional water features and selecting at least one cycle parameter based thereon.  However, Doyle teaches a method of operating a dishwasher [0045] comprising determining regional water features and selecting water temperature based thereon [0022, 0030].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method by selecting water temperature based on regional water features, as suggested by Doyle, in order to optimize the cleaning efficiency.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 9 of U.S. Patent No. 10,881,266. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claim 1 is merely broader than patented claims 5 and 9. It is clear that all of the elements of claim 1 are found in claims 5 and 9 of the patent. The difference lies in the fact that the patented claims include many more elements and is thus much more specific. Thus, the invention of the patented claims 5 and 9 are, in effect, a "species" of the "generic" invention of the instant claim 1. It has been held that the generic invention is "anticipated” by the “species". See MPEP 804 Section 11(B). Since claim 1 is anticipated by patent claims 5 and 9, it is not patentably distinct from the patent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714